DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22th 2021 has been entered.

	Claims status:
	Claims 1-3 and 5-12 are pending.
	Claim 1 is amended.
	Claims 1-3 and 5-12 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an interior of the upper member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-11 and 13-18 are objected to because of the following informalities:  
In claim 1, the limitation “…and the heater being embedded within …” should change to “…and the heater is embedded within…”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Weber et al (US5196093 previously cited).
	Regarding claim 1, Weber discloses a cooker1 (water distiller 15, Fig.3) comprising: 
	a steam generating device (steam chamber assembly 26 and heating element 34, Fig.3) that supplies steam (inside the water distiller 15, Fig.3) to the cooker1 (water distiller 15, Fig.3); 
	a water supply device (solenoid coil 21, Fig. 3) that supplies water [refer to Weber Col 8 line 62-65 cited: “…The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31…”] to the steam generating device (steam chamber assembly 26, Fig.3); and 
	a controller (microcontroller 304, Fig. 36A and 36B) that controls at least the steam generating device (heating element 34, Fig. 36B) and the water supply device (solenoid 21, Fig.36B), 
	wherein the steam generating device (steam chamber assembly 26, Fig.3) includes: comprises an upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and a lower member (tray 36, Fig.3), the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) including a heater (heating element 34, Fig. 3, fig.12A and 12B) to heat the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B), the lower member (tray 36, fig.3) being provided with a recess (refer as the recess of the tray in Fig.3), and the heater (heating element 34, Fig. 3, fig.12A and 12B) being embedded within an interior (baffle interior surface 44, baffle sidewall 45, fig.3, fig. 12A and 12B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B),
	the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, fig.3) are vertically separate from each other (refer to the gap formed by the gasket 62, fig.10),
refer as the gap for the gasket 62 in Fig.10) is formed between the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and the gap (refer as the gap for the gasket 62 in Fig.10) is sealed by a packing (gasket 62, Fig.10), 
	and wherein the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) is configured to generate steam by a lowest part (clamp 49, Fig. 16A and 16B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) contacting water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3). 

    PNG
    media_image1.png
    804
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    802
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    789
    538
    media_image5.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited).
	Regarding claim 2, Weber discloses substantially all features set forth in claim 1, Weber does not disclose a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating.
Kadoma discloses a drain valve (drain valve 9, Kadoma fig.1) in a lower part (refer to the location of the drain valve in Kadoma fig.1) of the recess (refer to “lower member” recess annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) drains water from the recess (refer to “lower member” recess annotated in Kodama fig.1) by opening the drain valve (drain valve 9, Kadoma fig.1) after an end of heating [refer to Kadoma Par.0043 cited: “…when the thermistor 9 detects the predetermined temperature, the controller 10 immediately stops the cooling fan 11 (step S26) and opens the drain valve 6 (step S27), so that the water inside the vaporizing container 1 is drained out of it through the drain pipe 8…”].

    PNG
    media_image6.png
    532
    536
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0173552A1 previously cited).
Regarding claim 3, Weber discloses substantially all features set forth in claim 1, Weber does not disclose the upper member includes fin-shaped projections arranged on inner walls of the upper member.
Shibuya discloses the upper member (water storage chamber 19, Shibuya fig.3) includes fin-shaped (fin 22, Shibuya Fig.1 and fig.3) projections arranged on inner walls (refer to Shibuya fig.1) of the upper member (water storage chamber 19, Shibuya fig.3).

    PNG
    media_image7.png
    518
    556
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    543
    497
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with wherein the upper member includes fin-shaped projections arranged on inner walls of the upper member, as taught by Shibuya, in order to increase the contact area between the water storage chamber and the water [refer to Shibuya Par.0114 cited: “…water can flow between the fins 22 and the second side surface 19B, thereby increasing the contact area between the water storage chamber 19 and the water. This facilitates water convection, thereby achieving more uniform temperature distribution of the water in the water storage chamber 19…”].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited) and further in view of Sells et al (US2006/0251784 previously cited).
	Regarding claim 5, Weber discloses substantially all features set forth in claim 1, Weber does not disclose a temperature detector that detects a temperature of the upper member, wherein the controller controls the heater so as to preheat the upper member to become a predetermined temperature, the water supply device to provide water to the recess after completion of the preheating, and the upper member to generate steam while keeping a state where a water surface in the recess contacts the upper member.
	Kadoma discloses a temperature detector (thermistor 9, Kadoma fig.1) that detects a temperature of the upper member (refer to “upper member” annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) controls the heater (heater 2, Kadoma fig.1) so as to preheat the upper member (refer to “upper member” annotated in Kodama fig.1), the water supply device (feed pump 5, Kadoma fig.1) to provide water to the recess (refer to “recess” annotated in Kodama fig.1) after completion of the preheating, and the upper member (refer to “upper member” annotated in Kodama fig.1) to generate steam while keeping a state where a water surface (#55) in the recess (refer to “upper member” annotated in Kodama fig.1) contacts the upper member (refer to “upper member” annotated in Kodama fig.1).
	Sells discloses wherein the controller (#44) controls the heater (#52) so as to preheat the upper member (#40, #45 and #51) to become a predetermined temperature [Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle” and refer to Fig. 2 annotated below].

    PNG
    media_image9.png
    618
    569
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the controller can control preheat, as taught by Sells, in order to allow the steam generator to operate at 100% duty cycle at a predictable time (Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle”), such that would improve the accuracy of cooking time and shorten the time that required the cooking target in the heating chamber.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 6, Weber discloses substantially all features set forth in claim 1, Weber does not disclose a food item is contained in a food item container having a hole, 
	Jeon disclose a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other (refer to Jeon fig.3), and the food item (annotated in Jeon’s Fig.3 below) in the food item container (steaming unit 30, Jeon fig.1 and 3) is heated.`

    PNG
    media_image10.png
    801
    609
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    612
    570
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited), further in view of Sells et al (US2006/0251784 previously cited), and further in view of Jeon (US2005/0040160 previously cited).
Regarding claim 7, the modification of Weber, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber, Kadoma and Sells do not disclose wherein a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose wherein a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other, and the food item (annotated in Jeon’s Fig.3 below) in the food item container (#30, steaming unit, Jeon fig.1 and 3) is heated.

    PNG
    media_image10.png
    801
    609
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    612
    570
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited), and further in view of Shibuya et al (US2015/0173552A1 previously cited).
Regarding claim 8, Weber discloses substantially all features set forth in claim 1, Weber does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited), further in view of Sells et al (US2006/0251784 previously cited), and further in view Shibuya et al (US2015/0173552A1 previously cited).
Regarding claim 9, the modification of Weber, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber and Sells does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Jeon (US2005/0040160 previously cited), further in view of Kadoma et al (US2006/0291828A1 previously cited) and further in view of Shibuya et al (US2015/0173552A1 previously cited).
Regarding claim 10, the modification of Weber and Jeon discloses substantially all features set forth in claim 6, Weber and Jeon does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Kadoma et al (US2006/0291828A1 previously cited), further in view of Sells et al (US2006/0251784 previously cited), further in view of Jeon (US2005/0040160 previously cited), and further in view of Shibuya et al (US2015/0173552A1 previously cited).
	Regarding claim 11, the modification of Weber, Kadoma, Sells and Jeon discloses substantially all features set forth in claim 7, Weber, Sells and Jeon do not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
	Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya further discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over over Weber et al (US5196093 previously cited), in view of Shibuya et al (US10125978B2 previously cited) here in set forth as Shibuya’5978.
	Regarding claim 12, Weber discloses substantially all features set forth in claim 1, Weber further discloses a space (gasket 62’s space, fig.10) is formed between the upper (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and a step (gasket 62, fig.10) is provided on an upper surface (the upper surface of the tray 36 that is contact with the gasket 62, fig.10) of the lower member (tray 36, Fig.3).
	Weber does not disclose the space is to suppress heat transfer from the upper member to the lower member.
	Shibuya’5978 discloses the boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber [refer to Shibuya’5978 Column 4 line 30 – 40 cited: “…Also, boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port. Bursting sounds of the bubbles can be also suppressed…”]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a step is provided on an upper surface of the lower member, and the space is to suppress heat transfer from the upper member to the lower member, as taught by Shibuya’5978, in order to prevent unneeded heating to the water stored in the lower member, such that it will minimize the boiling water from spouting from the steam spout port [refer to Shibuya’5978 Column 4 line 30 – 40 cited: “…Also, boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port. Bursting sounds of the bubbles can be also suppressed…”].

Response to Arguments
Applicant's arguments filed July 22th 2021 have been fully considered but it is not persuasive, because:
The applicant’s argument: “…102(a)(1) as being anticipated by Weber et al. (US 5,196,093). For the reasons discussed below, it is respectfully submitted that the amended claims are clearly distinguishable over Weber. 
Amended independent claim 1 is directed to a cooker which includes a steam generating device that supplies steam to the cooker, a water supply device that supplies water to the steam generating device, and a controller that controls at least the steam generating device and the water supply device. Further, the steam generating device of claim 1 comprises an upper member and a lower member, with the upper member including a heater to heat the upper member, the lower member being provided with a recess, and with the heater being embedded within an interior of the upper member. Also according to claim 1, a gap is formed between the upper member and the lower member, with the gap being sealed by a packing, and the upper member is configured to generate steam by a lowest part of the upper member contacting a topmost surface of water stored in the recess. 
On pages 3-4 of the Office Action, the Examiner cites Weber as disclosing a cooker which includes a steam generating device 26, a water supply device 21 and a controller 304. Further, the Examiner cites Figs. 3 and 12A-B of Weber as disclosing that the steam generating device includes an upper member (elements 33, 40, 48, 49 and 75) and a lower member 36, with the upper member including a heater 34, and with the lower member 36 including a recess. 
The Examiner also notes on page 4 of the Office Action that the upper and lower 
members of Weber are vertically separate from each other and define a gap which is sealed by a packing 62, and that the upper member is configured to generate steam by a lowest part of the upper member (clamp 49 shown in Figs. 16A-B) contacting water stored in the recess. 
However, Weber does not disclose that the upper member includes a heater to heat the upper member, with the heater being embedded within an interior of the upper member, as 
required by claim 1. In particular, as noted above, the Examiner indicates on page 4 of the Office Action that the clamp 49 shown in Figs. 16A-B of Weber corresponds to the "lowest part" of the upper member (as recited in claim 1). In this regard, however, Figs. 16A-B of Weber clearly show that the heater 34 is outside of the upper member (i.e., outside of the alleged 'lowest part' 49 of the upper member), and thus Weber does not disclose the heater being embedded within an interior of the upper member, as required by claim 1. 
Accordingly, as Weber does not disclose a heater which is embedded within an interior of the upper member as required by claim 1, it is respectfully submitted that Weber does not anticipate claim 1…” in Remark, Page 1-2.
The examiner’s response: the applicant’s arguments above are not persuasive, by following reasons:
Firstly, the newly amended limitation “…, and the heater being embedded within an interior of the upper member…” has changed the scope of the claim, therefore the claim interpretation is changed and the prior art is applied by different way. Therefore, the rejection is maintained, it is pointed out that when the interpretation “upper member” is refer as Weber’s “steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B”, then the newly amended limitation “…, and the heater being embedded within an interior of the upper member…” is disclosed by Weber as the heater (heating element 34, Fig. 3, fig.12A and 12B) being embedded within an interior (baffle interior surface 44, baffle sidewall 45, fig.3, fig. 12A and 12B) of the upper member (steam chamber cover 33, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75, fig.3, fig. 12A and 12B) (refer to above 102(a1) above for complete rejection).
Additionally, it is further explained that Weber’s “baffle interior surface 44, baffle sidewall 45, fig.3, fig. 12A and 12B” forming “an interior” and Weber’s “heating element 34” is connected with and embedded within the “interior”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Cambridge Dictionary: cook is defined as “to prepare food by heating it in a particular way, or (of food) to be prepared in this way”. Therefore, the water distiller fulfill such definitions, since the water distiller in Weber is for human consumption, and the water is prepared by heating (heating element 34).